UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No.)* Care.com, Inc. (Name of Issuer) Common Stock, $.001 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 141633107 13G Page 2 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) New Enterprise Associates 13, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands exempted limited partnership NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 141633107 13G Page3 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA Partners 13, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands exempted limited partnership NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 141633107 13G Page 4 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) NEA 13 GP, LTD 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands exempted company NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 141633107 13G Page5 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) M. James Barrett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page6 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Peter J. Barris 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page7 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Forest Baskett 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page8 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ryan D. Drant 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page9 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Patrick J. Kerins 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States citizen NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page10 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Krishna S. Kolluri 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page11 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) David M. Mott 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page 12 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Scott D. Sandell 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a)o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page13 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Ravi Viswanathan 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page14 of 23 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Harry R. Weller 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) o (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF 5 SOLE VOTING POWER 0 shares SHARES BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 3,256,013 shares EACH REPORTING PERSON 7 SOLE DISPOSITIVE POWER 0 shares WITH 8 SHARED DISPOSITIVE POWER 3,256,013 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,256,013 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW 9 10.3% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 141633107 13G Page 15 of 23 Item 1(a). Name of Issuer: Care.com, Inc. (the “Issuer”). Item 1(b). Address of Issuer’s Principal Executive Offices: 201 Jones Road, Suite 500, Waltham, Massachusetts 02451. Item 2(a). Names of Persons Filing: This statement is being filed by New Enterprise Associates 13, L.P. (“NEA 13”); NEA Partners 13, L.P. (“NEA Partners13”), which is the sole general partner of NEA 13; NEA 13 GP, LTD (“NEA 13 GP”), which is the sole general partner of NEA Partners 13; and M. James Barrett (“Barrett”), Peter J. Barris (“Barris”), Forest Baskett (“Baskett”), Ryan D. Drant (“Drant”), Patrick J. Kerins (“Kerins”), Krishna S. Kolluri (“Kolluri”), David M. Mott (“Mott”), Scott D. Sandell (“Sandell”), Ravi Viswanathan (“Viswanathan”) and Harry R. Weller (“Weller”) (collectively, the “Directors”).The Directors are the individual directors of NEA 13 GP.NEA 13, NEA Partners 13, NEA 13 GP and the Directors are sometimes referred to collectively herein as the “Reporting Persons”. Item 2(b). Address of Principal Business Office or, if None, Residence: The address of the principal business office of NEA 13, NEA Partners 13 and NEA 13 GP is New Enterprise Associates, 1954 Greenspring Drive, Suite 600, Timonium, MD 21093.The address of the principal business office of Baskett, Kolluri, Sandell and Viswanathan is New Enterprise Associates, 2855 Sand Hill Road, Menlo Park, California 94025.The address of the principal business office of Barrett, Barris, Drant, Kerins, Mott and Weller is New Enterprise Associates, 5425 Wisconsin Avenue, Suite 800, Chevy Chase, MD 20815. Item 2(c). Citizenship: Each of NEA 13 and NEA Partners 13 is a Cayman Islands exempted limited partnership.NEA 13 GP is a Cayman Islands exempted company.Each of the Directors is a United States citizen. Item 2(d). Title of Class of Securities: Common Stock, $.001 par value (“Common Stock”). Item 2(e). CUSIP Number: Item3. If this statement is filed pursuant to §§ 240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: Not applicable. CUSIP No. 141633107 13G Page16 of 23 Item 4. Ownership. (a) Amount Beneficially Owned: NEA 13 is the record owner of 3,256,013 shares of Common Stock as of December 31, 2014 (the “Shares”).As the sole general partner of NEA 13, NEA Partners 13 may be deemed to own beneficially the Shares.As the sole general partner of NEA Partners 13, NEA 13 GP likewise may be deemed to own beneficially the Shares.As the individual Directors of NEA 13 GP, each of the Directors also may be deemed to own beneficially the Shares. (b) Percent of Class:See Line 11 of cover sheets.The percentages set forth on the cover sheet for each Reporting Person are calculated based on 31,487,177 shares of Common Stock reported by the Issuer to be outstanding as of October 29, 2014 on Form 10-Q as filed with the Securities and Exchange Commission on November 10, 2014. (c) Number of shares as to which such person has: (i) sole power to vote or to direct the vote:See Line 5 of cover sheets. (ii) shared power to vote or to direct the vote:See Line 6 of cover sheets. (iii) sole power to dispose or to direct the disposition of:See Line 7 of cover sheets. (iv) shared power to dispose or to direct the disposition of: See Line 8 of cover sheets. Each Reporting Person disclaims beneficial ownership of such Securities except for the shares, if any, such Reporting Person holds of record. Item 5. Ownership of Five Percent or Less of a Class. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person. Not applicable. Item7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person. Not applicable. Item8. Identification and Classification of Members of the Group. Not applicable.The Reporting Persons expressly disclaim membership in a “group” as used in Rule13d-5(b). CUSIP No. 141633107 13G Page17 of 23 Item9. Notice of Dissolution of Group. Not applicable. Item10. Certification. Not applicable.This Schedule13G is not filed pursuant to Rule 13d-1(b) or Rule 13d-1(c). Material to be Filed as Exhibits. Exhibit 1 – Agreement regarding filing of joint Schedule 13G. Exhibit 2 – Power of Attorney regarding filings under the Securities Exchange Act of 1934, as amended. CUSIP No. 141633107 13G Page18 of 23 SIGNATURE After reasonable inquiry and to the best of its knowledge and belief, each of the undersigned certifies that the information set forth in this statement is true, complete and correct. Date:February 9, 2015 NEW ENTERPRISE ASSOCIATES 13, L.P. By: NEA PARTNERS 13, L.P. General Partner By: NEA 13 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 13, L.P. By: NEA 13 GP, LTD General Partner By:* Peter J. Barris Director NEA 13 GP, LTD By:* Peter J. Barris Director * Michael James Barrett * Peter J. Barris * Forest Baskett * Ryan D. Drant CUSIP No. 141633107 13G Page19 of 23 * Patrick J. Kerins * KrishnaS. Kolluri * David M. Mott * Scott D. Sandell * Ravi Viswanathan * Harry R. Weller *By: /s/Louis S. Citron Louis S. Citron As attorney-in-fact This Schedule 13G was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney, a copy of which is attached as Exhibit 2. CUSIP No. 141633107 13G Page 20 of 23 EXHIBIT 1 AGREEMENT Pursuant to Rule13d-1(k)(1) under the Securities Exchange Act of 1934, the undersigned hereby agree that only one statement containing the information required by Schedule13G need be filed with respect to the ownership by each of the undersigned of shares of stock of Care.com, Inc. EXECUTED this 9th day of February, 2015 NEW ENTERPRISE ASSOCIATES 13, L.P. By: NEA PARTNERS 13, L.P. General Partner By: NEA 13 GP, LTD General Partner By:* Peter J. Barris Director NEA PARTNERS 13, L.P. By: NEA 13 GP, LTD General Partner By:* Peter J. Barris Director NEA 13 GP, LTD By:* Peter J. Barris Director * Michael James Barrett * Peter J. Barris * Forest Baskett CUSIP No. 141633107 13G Page 21 of 23 * Ryan D. Drant * Patrick J. Kerins * KrishnaS. Kolluri * David M. Mott * Scott D. Sandell * Ravi Viswanathan * Harry R. Weller *By: /s/ Louis S. Citron Louis S. Citron As attorney-in-fact This Agreement was executed by Louis S. Citron on behalf of the individuals listed above pursuant to a Power of Attorney, a copy of which is attached as Exhibit 2. CUSIP No. 141633107 13G Page 22 of 23 EXHIBIT 2 POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that the undersigned hereby constitutes and appoints Louis S. Citron, Timothy Schaller, Sasha Keough and Stephanie Brecher, and each of them, with full power to act without the others, his or her true and lawful attorney-in-fact, with full power of substitution, to sign any and all instruments, certificates and documents that may be necessary, desirable or appropriate to be executed on behalf of himself as an individual or in his or her capacity as a direct or indirect general partner, director, officer or manager of any partnership, corporation or limited liability company, pursuant to section13 or 16 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any and all regulations promulgated thereunder, and to file the same, with all exhibits thereto, and any other documents in connection therewith, with the Securities and Exchange Commission, and with any other entity when and if such is mandated by the Exchange Act or by the Financial Industry Regulatory Authority, granting unto said attorney-in-fact full power and authority to do and perform each and every act and thing necessary, desirable or appropriate, fully to all intents and purposes as he or she might or could do in person, thereby ratifying and confirming all that said attorney-in-fact, or his or her substitutes, may lawfully do or cause to be done by virtue hereof. IN WITNESS WHEREOF, this Power of Attorney has been signed as of the 1st day of August, 2013. /s/ M. James Barrett M. James Barrett /s/ Peter J. Barris Peter J. Barris /s/ Forest Baskett Forest Baskett /s/ Rohini Chakravarthy Rohini Chakravarthy /s/ Patrick Chung Patrick Chung /s/ Ryan Drant Ryan Drant /s/ Anthony A. Florence Anthony A. Florence /s/ Robert Garland Robert Garland /s/ Paul Hsiao Paul Hsiao CUSIP No. 141633107 13G Page 23 of 23 /s/ Patrick J. Kerins Patrick J. Kerins /s/ Suzanne King Suzanne King /s/ Krishna S. Kolluri Krishna S. Kolluri /s/ C. Richard Kramlich C. Richard Kramlich /s/ Edward Mathers Edward Mathers /s/ David M. Mott David M. Mott /s/ John M. Nehra John M. Nehra /s/ Charles W. Newhall III Charles W. Newhall III /s/ Jason R. Nunn Jason R. Nunn /s/ Jon Sakoda Jon Sakoda /s/ Scott D. Sandell Scott D. Sandell /s/ Peter W. Sonsini Peter W. Sonsini /s/ A. Brooke Seawell A. Brooke Seawell /s/ Ravi Viswanathan Ravi Viswanathan /s/ Paul E. Walker Paul E. Walker /s/ Harry Weller Harry Weller
